                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                  ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                                   PROOF OF SERVICE

       I served the summons, complaint, and Plaintiff’s Ex Parte Motion (Doc. No. 2) in the

above captioned case on General Counsel Sheryl L. Walter by sending it via United States

Postal Service certified mail return receipt requested, postage prepaid to One Columbus Circle

NE, Washington, D.C. 20544. A certified mail receipt (No. 70172400000016206884) is

attached.

       Delivery was made upon said defendant on March 9, 2020. Confirmation of delivery

and return receipt (No. 9590940233957227962702) are attached.

       This the 20th Day of April, 2020.

                                                          Respectfully Submitted,

                                                          /s/ Cooper Strickland
                                                          Cooper Strickland
                                                          N.C. Bar No. 43242
                                                          P.O. Box 92
                                                          Lynn, NC 28750
                                                          Tel. (828) 817-3703
                                                          cooper.strickland@gmail.com

                                                          Counsel for Plaintiff
USPS.com® - USPS Tracking® Results                                                                                                      4/20/20, 9:48 AM




  USPS Tracking
                                      ®                                                                                                         FAQs   !




     Track Another Package                +                                                                      ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                 ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                Get the free Informed Delivery® feature to receive
                                                                                                                              Learn More
                                                                automated notifications on your packages
                                                                                                                      (https://reg.usps.com/xsell?
                                                     app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                         Remove        %
              Tracking Number: 70172400000016206884

              Your item was delivered to the front desk, reception area, or mail room at 7:16 am on March 9,
              2020 in WASHINGTON, DC 20544.




               " Delivered
              March 9, 2020 at 7:16 am
              Delivered, Front Desk/Reception/Mail Room
              WASHINGTON, DC 20544

              Get Updates       #




                                                                                                                                 #
                  Text & Email Updates


                                                                                                                                 $
                  Tracking History


                  March 9, 2020, 7:16 am
                  Delivered, Front Desk/Reception/Mail Room
                  WASHINGTON, DC 20544
                  Your item was delivered to the front desk, reception area, or mail room at 7:16 am on March 9, 2020 in
                  WASHINGTON, DC 20544.



                  March 8, 2020, 11:45 am
                  Available for Pickup
                  WASHINGTON, DC 20544



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70172400000016206884%2C                                      Page 1 of 2
USPS.com® - USPS Tracking® Results                                                                                4/20/20, 9:48 AM



                  March 8, 2020, 11:40 am
                  Arrived at Hub
                  WASHINGTON, DC 20018



                  March 7, 2020
                  In Transit to Next Facility



                  March 6, 2020, 9:48 pm
                  Arrived at USPS Regional Origin Facility
                  GREENVILLE SC DISTRIBUTION CENTER



                  March 6, 2020, 4:45 pm
                  Departed Post Office
                  LYNN, NC 28750



                  March 6, 2020, 4:11 pm
                  USPS in possession of item
                  LYNN, NC 28750




                                                                                                              $
                  Product Information



                   Postal        Features:         See tracking for related item: 9590940233957227962702
                   Product:      Certified Mail™   (/go/TrackConfirmAction?tLabels=9590940233957227962702)
                   First-
                   Class
                   Mail®




                                                                See Less     $




                                        Can’t find what you’re looking for?
                                 Go to our FAQs section to find answers to your tracking questions.


                                                                    FAQs



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70172400000016206884%2C            Page 2 of 2
USPS.com® - USPS Tracking® Results                                                                                                      4/20/20, 9:48 AM




  USPS Tracking
                                      ®                                                                                                         FAQs   !




     Track Another Package                +                                                                      ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                 ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                Get the free Informed Delivery® feature to receive
                                                                                                                              Learn More
                                                                automated notifications on your packages
                                                                                                                      (https://reg.usps.com/xsell?
                                                     app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                         Remove        %
              Tracking Number: 9590940233957227962702

              Your item has been delivered and is available at a PO Box at 8:19 am on March 16, 2020 in
              LYNN, NC 28750.




               " Delivered
              March 16, 2020 at 8:19 am
              Delivered, PO Box
              LYNN, NC 28750

              Get Updates       #




                                                                                                                                 #
                  Text & Email Updates


                                                                                                                                 $
                  Tracking History


                  March 16, 2020, 8:19 am
                  Delivered, PO Box
                  LYNN, NC 28750
                  Your item has been delivered and is available at a PO Box at 8:19 am on March 16, 2020 in LYNN, NC
                  28750.



                  March 15, 2020, 8:41 pm
                  Departed USPS Regional Facility
                  GREENVILLE SC DISTRIBUTION CENTER



https://tools.usps.com/go/TrackConfirmAction?tLabels=9590940233957227962702                                                                      Page 1 of 2
USPS.com® - USPS Tracking® Results                                                                                      4/20/20, 9:48 AM



                  March 15, 2020, 9:22 am
                  Arrived at USPS Regional Facility
                  GREENVILLE SC DISTRIBUTION CENTER



                  March 14, 2020, 2:04 am
                  Departed USPS Regional Facility
                  GAITHERSBURG MD DISTRIBUTION CENTER



                  March 13, 2020, 11:23 pm
                  Arrived at USPS Regional Facility
                  GAITHERSBURG MD DISTRIBUTION CENTER



                  March 6, 2020, 4:11 pm
                  Return Receipt Associated




                                                                                                                    $
                  Product Information



                   Postal Product:       Features:            See tracking for related item: 70172400000016206884
                   First-Class           Return Receipt       (/go/TrackConfirmAction?
                   Package Service -     USPS Tracking®       tLabels=70172400000016206884)
                   Retail




                                                                 See Less     $




                                       Can’t find what you’re looking for?
                                 Go to our FAQs section to find answers to your tracking questions.


                                                                     FAQs




https://tools.usps.com/go/TrackConfirmAction?tLabels=9590940233957227962702                                                  Page 2 of 2
